Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 12/28/2021 have been entered. Claims 7 and 17 have been cancelled.
Claims 21 and 21 are new.
Claims 1-6, 8-16 and 18-22 are pending.
Response to Amendments and Arguments
Applicant's arguments filed 12/28/2021 with respect to amended claims 1, 12 and 20 have been fully considered but they are not persuasive.
Applicant argues (summarized from pgs. 8-9):
 Applicant submits that RUNE does not disclose claim 7 because RUNE does not recite the causal relationship between the successful completion of a random access channel (RACH) procedure and the sending of a request for Uplink (UL) data switching to a receiving Packet Data Convergence Protocol (PDCP). , etc. Applicant submits that the cited art does not disclose sending the request for UL data switching as a response to a determination that a RACH procedure has been successfully completed. While RUNE does disclose a UE that “switches its uplink transmission of PDCP SDUs from a source cell... to a target cell” (RUNE pg. 30, Ins. 23-27), RUNE does not disclose that this switching operation is caused by a determination that the RACH process was completed successfully. Instead, RUNE merely discloses that the actions of the UE may also include establishing a radio connection using a random access procedure before the UE switches its uplink transmission (RUNE pg. 30, Ins. 20-21). In other examples where RUNE discloses a UE configured to switch an UL transmission, RUNE does not disclose that a successful RACH procedure is the cause for the UE to send a request for UL data switching (RUNE pg. 21, In. 25; RUNE pg. 23, In. 20; RUNE pg. 29, In. 29). Thus, RUNE does not disclose the causal relationship that is disclosed in the amended claim 1 of the present application.
Examiner response:
Examiner respectfully disagrees. Rune clearly discloses, in fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, in action 1202: the UE 120 establishes a radio connection with the target access node 112, typically using a random access procedure, etc., at a certain point , such as reception of the first UL grant from the target access node, the UE 120 switches its uplink transmission of PDCP SDU from a source cell, provided by the source access node to a target cell provided by the target access node. . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node, etc.). It’s important to note that said uplink grant from the target access node would have not occurred unless said random access is successful.
Applicant’s arguments with respect to claim 5 are moot in view of the following new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-3, 6, 8-14, 16, 18-10 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RUNE, et al. (WO 2021/029799 A1), hereinafter (“RUNE”).
RUNE claims priority to US provisional application No. 62/886,378 P, filed on August 14, 2019 and discloses the same subject matter.

Claim 1
RUNE discloses a method for Dual Active Protocol Stack (DAPS) handover, comprising: 
based on a determination that a Random Access Channel (RACH) procedure in a target cell in the DAPS handover is successfully completed, sending, by an upper layer in User Equipment (UE), a request for UpLink (UL) data switching to a receiving Packet Data Convergence Protocol (PDCP) entity (abstract, a method performed by a User Equipment for handling Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs) when performing a Dual Active Protocol Stack (DAPS) handover of at least one radio bearer from a source access node to a target access node in a wireless communications network. The method comprises obtaining a trigger to perform the handover and establishing a radio connection for the at least one radio bearer with the target access node. An uplink transmission of PDCP SDUs is switched from the source to the target access node over the established radio connection. A radio connection with the source access node is released and a PDCP status report is transmitted to the target access node for each configured radio bearer; also see pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity, etc.; further see fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, in action 1202: the UE 120 establishes a radio connection with the target access node 112, typically using a random access procedure, etc., at a certain point , such as reception of the first UL grant from the target access node, the UE 120 switches its uplink transmission of PDCP SDU from a source cell, provided by the source access node to a target cell provided by the target access node. . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP status transmitted after releasing the radio connection with the source access node is then referred to as a second PDCP status report, here establishment of the connection of the target access node and receiving an uplink occurs after said random access and therefore indicates the random access is successful);
receiving, by the receiving PDCP entity, the request for UL data switching after the sending of the request for UL data switching (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity); and
triggering, by the UE, a PDCP status report during a DAPS handover, upon UL data switching, wherein the PDCP status report is triggered by the receiving PDCP entity. (abstract, pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity, etc.; further see fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, . . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP status transmitted after releasing the radio connection with the source access node is then referred to as a second PDCP status report).

Claim 2
RUNE further discloses [T]he method of claim 1, wherein the receiving PDCP entity is a receiving PDCP entity in the UE. (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity).

Claim 3
RUNE further discloses [T]he method of claim 2, wherein the PDCP status report is triggered for an Acknowledge Mode Data Radio Bearer (AM DRB). (pg.31, ln. 20- 30, 

Claim 6
RUNE further discloses [T]he method of claim 1, wherein receiving the request for UL data switching comprises receiving the request for UL data switching before triggering the PDCP status report. (Abstract, An uplink transmission of PDCP SDUs is switched from the source to the target access node over the established radio connection. A radio connection with the source access node is released and a PDCP status report is transmitted to the target access node for each configured radio bearer; pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity) .

Claim 8
RUNE further discloses [T]he method of claim 4, wherein the upper layer is Radio Resource Control (RRC) layer. (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity). 


RUNE further discloses [T]he method of claim 1, further comprising sending, by the UE, the triggered PDCP status report in the uplink to a target base station of the target cell in the DAPS handover. (Abstract, radio connection with the source access node is released and a PDCP status report is transmitted to the target access node for each configured radio bearer. The respective PDCP status report indicates PDCP Sequence Numbers (SNs) of missing PDCP SDUs); also see fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, . . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP status transmitted after releasing the radio connection with the source access node is then referred to as a second PDCP status report).

Claim 10
RUNE further discloses [T]he method of claim 1, wherein the PDCP status report indicates a status of a DownLink (DL) data reception in a source cell in the DAPS handover. (Abstract, the respective PDCP status report indicates PDCP Sequence Numbers (SNs) of missing PDCP SDUs; pg. 20, ln.31 to pg.21, ln. 6, . . .  each bit indicates whether the SDU has been received, etc. an object of embodiments herein is to provide a mechanism that enables a target access node to know all downlink packets that have been received by a UE from a source access node, etc.).
Claim 11
RUNE further discloses [T]he method of claim 1, wherein the PDCP status report indicates one or a plurality of downlink packets to be retransmitted to the UE by a target 

Claim 12
The claim represents the apparatus, e.g. user equipment (UE), recited in, and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. RUNE further discloses a UE comprising computer program 148 stored in a memory 147 and executed by a processor 146 (see fig. 14b and associated text).

Claim 13
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 14
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 6 above.



The claim is rejected using the same grounds used for rejecting claim 8 above.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 9 above.

Claim 20
The claim represents implementation of the method of claim 1 or the functional steps in claim 12 in instruction stored in storage device, e.g. memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 12 above. RUNE further discloses a UE comprising computer program 148 stored in a memory 147 and executed by a processor 146 (see fig. 14b and associated text).

Claim 21
Rune further discloses [T]he method of claim 1, wherein the PDCP status report is a first PDCP status report, and wherein the first PDCP status report is sent to a target node of the target cell (fig.13 and associated text, e.g. pg.36, ln. 22-27, action 1303, the target node 112 receives a first PDCP status report, which is received before the indication, etc.), 
the method further comprising receiving a new trigger from the target node, wherein the new trigger causes the sending of a second PDCP status report (fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, . . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4-5, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rune in view of 3GPP TS 38.323 (V15.6.0), (Technical Specification Group Radio Access Network; NR; Packet Data Convergence Protocol (PDCP) specification (Release15), (2019 06)), hereinafter (“3GPP TS 38.323_V15.6.0”)

Claim 4
The limitation in the claim, specifically: [T]he method of claim 3, wherein the AM DRB is configured by an upper layer in the UE to send the PDCP status report in uplink.” Is implicit or at least obvious in view of the teachings of 3GPP TS 38,323.
In particular, Rune discloses:   in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity (pg.20, ln. 31-34). Rune further discloses: The UE transmits PDCP Status Report, to the target access node, for each configured radio bearer out of the at least one or more radio bearer. Preferably, one status report is transmitted for each RLC-AM bearer configured to the UE (pg.20, ln. 31-34). Here, the upper layers implicitly configures the PDCP for data transfer on associated AM DRBs.
Further, 3GPP TS 38.323_V15.6.0 discloses: For AM DPRBs configured by upper levels to send a PDCP status report in the uplink (StatusReportRequested in TS 38.331), the receiving PDCP entity shall trigger a PDCP status report when: Upper layer request a PDCP entity re-establishment and/or upper layer request a PDCP data recovery (see section 5.4.1).


Claim 5
Rune as modified further teaches  [T]he method of claim 4, wherein the AM DRB is configured by the upper layer in the UE to send the PDCP status report in uplink based on a parameter statusReportRequired in a PDCP-Config information element in a Radio Resource Control (RRC) message. (Rune, pg.31, ln. 20- 30, The UE transmits PDCP Status Report, to the target access node, for each configured radio bearer out of the at least one or more radio bearer. Preferably, one status report is transmitted for each RLC-AM bearer; also see pg. 22, ln. 6-13, the PDCP status report is transmitted in response to in any one out of: multiplexed with RRC message, a message multiplexed with an RRC response message, etc.: 3GPP TS 38.323_V15.6.0, section 5.4.1, For AM DRBs configured by upper levels to send a PDCP status report in the uplink (StatusReportRequested in TS 38.331, etc.). 

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Rune further discloses [T]he method of claim 1, wherein triggering the status report comprises submitting the status report to a lower layer for data transmission (Rune, pg.20, ln. 31-34, when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity.)
Rune does not expressly disclose “wherein the status reports includes a PDCP service data unit for which a resulting PDCP Control PDU size is equal to 8188 bytes.”
However, 3GPP TS 38.323_V15.6.0 discloses: Transmit operation For AM DPRBs configured by upper lavers to send a PDCP status report in the uplink, etc., If a PDCP status report is triggered, the receiving PDCP entity shall: compile a PDCP status report as indicated below by: - setting the FMC field to RX DELIV, etc., allocating a Bitmap field of length in bits equal to the number of COUNTs from and not including the first missing PDCP SDU up to and including the last out-of-sequence PDCP SDUs, rounded up to the next multiple of 8, or up to and including a PDCP SDU for which the resulting PDCP Control PDU size is equal to 9000 bytes, whichever comes first, etc., submit the PDCP status report to lower layers as the first PDCP PDU for transmission via the transmitting PDCP entity as specified in clause 5.2.1 (see section5.4.1). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to indicate the size of the PDCP status report in service data unit (bitmap) comprising any suitable number of bytes, as taught by 3GPP TS 38,323, so as to conform the PDCP status report to different known standard 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
ZTE CORPORATION, et al. (“Discussion on release of source cell in DAPS HO”, 3GPP TSG RAN WG2 Meeting #108, R2-1914817, 08 Nov.2019), see section 2 in pg.3, ln. 26-37, from the perspective of reducing PDCP packets duplication for DL transmission, the UE should transmit the PDCP STATUS REPORT to the target cell as early as possible upon the successful completion of the RACH to the target cell, etc., we should introduce a new trigger for PDCP STATUS REPORT upon the successful completion of the RACH to the target cell. At RAN2#107bis, we have agreed that “The indication to switch the UL new data transmission and will be specified in MAC”. Thus, the PDCP STATUS REPORT can also be triggered when receiving an indication to switch the UL new data transmission from lower layer; also see proposal 2 in pg.3: In DAPS HO, the PDCP STATUS REPORT can be triggered when receiving an indication to switch the UL new data transmission from lower layer).
KIM, et al. (US 2021/0136829 A1), see par. 0011: a method performed by a terminal is provided. The method comprises: performing, with a target base station, a random access procedure for a dual active protocol stack (DAPS) handover based on a first message configuring a data radio bearer (DRB) as a DAPS bearer; identifying whether a packet data convergence protocol (PDCP) status report is triggered for the DRB; and transmitting, to the target base station, a second message including the PDCP status report, in case that the PDCP status report is triggered for the DRB.

KIM, et al. (US 2021/0105674 A1), see par. 0356: a method in which, when a BS indicates the Embodiment 1 (a normal handover method) or Embodiment 2 ( DAPS handover method) to a UE through an RRC message (e.g., a handover command message) or indicates the Embodiment 1 or 2 for each bearer (or for each logical channel), the UE performs a handover procedure according to Embodiment 1 or 2, and the LTE or NR PDCP layer connected to the AM DRB (e.g., an RLC layer operating in an AM mode) or the LTE or NR PDCP layer connected to the UM DRB (e.g., an RLC layer operating in an UM mode) generates and configures a condition of triggering a PDCP status report and a triggered PDCP status report.
Note that both of the above two references claim priority to a foreign application filed November, 1st, 2019, for which the corresponding US patent applications may be considered official translation.

ZHANG, et al. (US 2021/0051539 A1), see par. 0006, the UE receives a handover command from a source cell via a source protocol stack in a wireless network, wherein the HO command indicates a dual-stack HO with a target cell, establishes a target protocol stack for the target cell, wherein the target protocol stack includes a target MAC entity for the target cell, a target RLC entity for each DRB, and a target PDCP entity associated with the target cell, and performs a PDCP reordering for PDCP PDUs received from both the source cell and the target cell. In one embodiment, the source PDCP entity and the target PDCP entity share one UE PDCP entity associated with both the source cell and the target cell. In another embodiment, the PDCP reordering is performed at either the PDCP entity or the SDAP entity, upon releasing the source connection, the UE sends a PDCP status report to the target cell and receives retransmission of downlink (DL) PDCP PDUs that were not successfully delivered from the target cell, wherein the retransmission is triggered by the PDCP status report. In another embodiment, upon releasing the source connection, the UE transmits and retransmits undelivered uplink (UL) PDCP PDUs of which corresponding PDCP service data units (SDUs) have not been confirmed by lower layers.

LG ELECTRONICS INC. (“Need of PDCP status report”, 3GPP TSG-RAN WG2 #108, R2-19159 08 Nov.2019). See Proposal 1 in pg.2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641